Citation Nr: 9915138	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
right elbow injury secondary to a service-connected right 
knee disability.  

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to restoration of a 20 percent evaluation for 
chondromalacia of the right patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1967 to March 
1971, and from March 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that the proposed reduction of the 
evaluation of the veteran's right knee disability from a 20 
percent evaluation to a 10 percent evaluation was implemented 
in an October 1992 rating decision.  The veteran was informed 
of this decision in an October 1992 Supplemental Statement of 
the Case, which addressed the right knee issue for the first 
time.  This Supplemental Statement of the Case was 
accompanied by a letter informing the veteran that a 
Substantive Appeal was required for any issue not addressed 
in the original Statement of the Case.  Although the veteran 
did not submit a VA Form 9, Appeal to Board of Veterans' 
Appeals, the Board notes that a September 1993 statement 
received from the veteran's representative addresses the 
right knee disability, and may be accepted as a Substantive 
Appeal.  Therefore, the issue of restoration of a 20 percent 
evaluation for the veteran's right knee disability is 
currently on appeal, and will be addressed by this decision.  
38 C.F.R. § 20.200 (1998).  

The veteran offered testimony concerning several additional 
issues at the September 1998 hearing before the undersigned 
member of the Board.  The Board finds that the issues of 
entitlement to service connection for degenerative joint 
disease of the left knee secondary to the veteran's service 
connected right knee disability and entitlement to an 
increased rating for hemorrhoids are not currently on appeal.  
Entitlement to service connection for a left knee disability 
was denied in a November 1993 rating decision, and 
entitlement to an increased rating for hemorrhoids was denied 
in a June 1995 rating decision.  The veteran did not submit a 
Notice of Disagreement with either of these decisions within 
the allowable one year period, and they are not on appeal 
before the Board.  38 C.F.R. § 20.302 (1998).

The issue of entitlement to an increased rating for a low 
back disability will be addressed in the remand section at 
the end of this decision. 


FINDINGS OF FACT

1.  The veteran has provided numerous stressors both in 
written statements and to examiners to which he attributes 
the development of PTSD, but there is no credible supporting 
evidence to show that the veteran's stressors occurred. 

2.  Entitlement to service connection for a right knee 
disability has been in effect from June 1975.  

3.  There is no persuasive evidence that demonstrates the 
veteran's right upper extremity disability is due to his 
service-connected right knee disability.

4.  A 20 percent evaluation for chondromalacia of the right 
patella was established by an April 1977 Board decision, 
effective from June 1975.  

5.  The October 1992 rating decision which decreased the 
evaluation for the right patella to 10 percent was based on 
examinations that were less complete and comprehensive than 
the examination on which the 20 percent evaluation was 
initially based, without evidence demonstrating sustained 
improvement. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f).  

2.  Right elbow disability is not proximately due to or the 
result of the service-connected right knee disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

3.  The criteria for restoration of a 20 percent disability 
evaluation for chondromalacia of the right patella are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§3.344, 
4.71a, Diagnostic Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

PTSD

The veteran contends that he has developed PTSD as a result 
of his experiences in active service.  He states that he was 
in a helicopter crash in Antarctica, and that he assisted in 
the investigation of other crashes.  He also states that his 
duties required that he participate in the investigation of 
an automobile accident in which a close friend was killed.  
The veteran argues that these experiences constitute 
stressors which have resulted in chronic PTSD.  


Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, qualified prisoner-
of-war experience will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran's Form DD-214N for the period of service from 
February 1967 to March 1971 shows that the veteran served in 
the Navy.  His last duty assignment was with ANTARCTICDEVRON 
SIX (VXE-6).  His military occupational specialty was as a 
closed microphone court reporter.  His military education and 
training included NTC Basic Military Requirements, NTC 
Seaman, NTC Yeoman, Petty Officer, and Legal Clerk and Court 
Reporting Course.  He had one year and 11 months of foreign 
and/or sea duty.  His awards and decorations did not include 
the Purple Heart or any citation that would constitute 
evidence of combat.  

The Form DD-214N for the period of service from March 1974 to 
June 1975 shows that the veteran had been stationed at the 
Naval Aviation Schools Command.  His awards and decorations 
from this period of service also did not include the Purple 
Heart or any citation that would constitute evidence of 
combat.  The form indicates that the veteran did not have any 
foreign and/or sea duty during this period of service.  

The initial evidence of psychiatric treatment is in the form 
of VA treatment records dated September 1990.  These records 
show that the veteran claimed that he was a navigator on 
bombing missions in Vietnam.  He was depressed due to the 
anniversary of the death of his child, and the death of 
friends.  He stated that he had lost two friends in Vietnam, 
one in April 1970 and another in April 1971.  The principal 
diagnosis was PTSD, and the differential diagnosis was 
depressive disorder.  

October 1990 VA treatment records show that the veteran was 
referred to the day hospital because of a need to continue 
treatment for severe adjustment reaction secondary to 
anniversary reaction to the deaths of friends in Vietnam and 
of his child, as well as the recent end of a relationship.  
He had experienced mild PTSD symptoms and anniversary 
reactions, but nothing incapacitating.  He had brief periods 
of a few days or a day of dysphoria, but no sustained PTSD 
symptomatology.  On examination, the veteran noted underlying 
PTSD exacerbated by numerous current stressors.  The 
diagnoses included PTSD (Vietnam related) and adjustment 
disorder with anxious and depressed mood.  Additional October 
1990 treatment records show that the veteran continued to be 
followed for a disability diagnosed as PTSD, as well as an 
adjustment disorder with an anxious mood.  

August 1991 records show that the veteran was again seen with 
complaints of depression, precipitated by relationship 
problems.  He denied PTSD symptoms.  The diagnosis was 
depressive disorder not otherwise specified. 

The veteran underwent a VA psychological examination in 
September 1992.  He said that he began in the Navy as a court 
reporter, but received his wings as a navigator in 1969.  He 
stated that he had flown in and out of Vietnam from 
Antarctica during 1969 and 1970, and remained in country for 
six weeks at a time.  He was a navigator on planes with 
infra-ray and photographic ability.  His traumas included 
having his plane hit by enemy small arms fire, and witnessing 
the death of friends who were hit by this fire on board the 
plane.  The most traumatic experience was the death of a 
friend that occurred when he was asked to switch places with 
him on a flight.  A plane crash was also noted.  A post-
service trauma was the death of his son, which was blamed on 
him by his wife.  The veteran stated that his symptoms 
included flashbacks and nightmares of the traumatic events.  
Psychological testing revealed considerable emotional 
disturbance.  Evidence of current depression was high.  The 
diagnoses included depression, dysthymia, and PTSD, due to 
his child's death as well as post-war.  

The veteran was afforded a VA psychiatric examination in 
October 1992.  He complained of depression, sleep problems, 
and frequent recollections about Vietnam.  He stated that his 
symptoms began about 1990.  The veteran reported that he was 
sent to Vietnam on three occasions as a navigator on an 
airplane.  These flights were in February, March, and April 
1970.  He was assigned to go on another occasion, but traded 
places with a close friend.  The friend's plane was then shot 
down.  The veteran stated that he felt guilty about this 
incident.  A second friend was also shot down in April 1971.  
Following the examination, the diagnosis was PTSD.  The 
examiner noted that the veteran had experienced a traumatic 
event in April 1970.  

The veteran submitted a letter describing the stressors he 
believed led to the development of PTSD in a November 1992 
letter.  He stated that he assisted in processing personnel 
killed in Vietnam, including two high school friends.  The 
veteran said that another friend was killed in a plane crash 
on a flight he was also scheduled to take.  He claimed to 
have spent 30 day temporary active duty stints in Vietnam.  
The veteran also claimed to have assisted in the 
investigation of a close friend killed in a car crash.  
Finally, the veteran stated that he was in a helicopter crash 
in Antarctica in which two people were killed, but he was not 
injured.  The RO submitted the veteran's unit name, VXE-6, 
and a list of claimed traumatic events to the U.S. Army and 
Joint Services Environmental Support Group (ESG, now the U.S. 
Armed Services Center for Research of Unit Records, or 
USASCRUR) in July 1993 in an attempt to verify the claimed 
stressors.  

A reply from the ESG was received in December 1993.  They 
were able to verify that members of the veteran's unit 
conducted aerial photography and assisted in search and 
rescue missions.  They also transported people between the 
continental United States, New Zealand, Antarctic stations, 
and field camps.  They were unable to verify that the veteran 
flew in and out of Vietnam in 1969 or 1970 while in this 
squadron, that his plane received small arms fire, or that he 
witnessed deaths and buried friends.  A command history of 
VXE-6 was also received.  This history did not show any 
flights to Vietnam.  A helicopter crash in November 1969 
resulted in two fatalities.  The history did not indicate 
whether or not the veteran investigated the accident or was 
on the flight.

The veteran underwent additional VA psychological testing in 
February 1995.  He stated that he was a legal yeoman at 
various locations from 1967 to 1973, and that he was in 
flight school from 1973 to 1975 until he was discharged for 
medical reasons.  He had assisted in the processing of 
personnel killed in Vietnam during 30 day temporary duty 
assignments in country.  The death of the veteran's friend in 
a car crash in Antarctica was noted.  The veteran stated that 
he was in a plane that came under small arms fire, and that 
some occupants had been killed.  He reported that a close 
friend had been killed in an automobile crash in Antarctica, 
and that he had to identify the body.  The veteran also 
reported that he was in a helicopter crash that killed two 
people and wounded four others, but he was not injured.  The 
veteran's symptoms reportedly included nightmares about the 
death of his friend in Antarctica.  Following further 
examination, the diagnoses were dysthymia, and PTSD, war 
related and compounded by the death of a child.  

The veteran also underwent a VA psychiatric examination in 
February 1995.  He stated that he had been sent to Vietnam 
for five or six weeks to perform some investigative duties.  
He said that the plane he rode in as a passenger received 
small arms fire two or three times, but he essentially saw 
little action.  His investigative work did require him to 
look at photographs of injuries and dead bodies.  He was also 
sent to Antarctica to investigate a helicopter crash.  Later, 
while stationed elsewhere, one of his best friends was killed 
in a car crash.  The veteran participated in the 
investigation, and was one of the first to view the body.  
The post-service death of the veteran's son in April 1982 was 
also cited as a stressor.  The veteran reported intrusive 
thoughts when he heard helicopters.  Following examination, 
the diagnoses were dysthymia, and mild PTSD.  The examiner 
opined that the veteran did suffer some symptoms of PTSD, 
which caused slight impairment.  

The veteran submitted an additional statement concerning his 
claimed stressors in August 1995.  He stated that his PTSD 
was not the result of stressors in Vietnam, but instead was 
the result of incidents that occurred in Antarctica.  He 
stated that he had assisted in the investigations of two 
aircraft accidents in Antarctica, including the helicopter 
crash that resulted in the death of two civilians and 
injuries to four other people.  In addition, he had assisted 
in the investigation of the death of a close friend in a 
traffic accident while stationed in Rhode Island.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that 
entitlement to service connection for PTSD is warranted.  The 
medical records include diagnoses of PTSD, and the examiners 
have related these diagnoses to the veteran's reported 
stressors.  However, there is no evidence to verify that the 
veteran's claimed stressors actually occurred.  

Initially, the Board notes that the veteran's personnel 
records are negative for the Purple Heart, Combat Infantryman 
Badge, or similar combat citation that must be accepted as 
conclusive evidence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f).  There is no showing that he was in 
combat.  

The veteran's stressor statements have included a variety of 
incidents to which the veteran has at various times 
attributed his PTSD.  September 1990 VA treatment records 
indicate the veteran claimed he was a navigator on bombing 
missions in Vietnam.  His DD 214s are negative for any 
evidence that he was ever in Vietnam.  Furthermore, these 
records show that the veteran's duties were as a court 
reporter, and not a navigator.  The evidence does indicate 
that the veteran was in flight school during his second 
period of service, but there is no indication that he 
participated in flights to Vietnam.  

At the September 1992 psychological examination, the veteran 
stated that he had flown in and out of Vietnam in 1969 and 
1970, that he served as a navigator on the planes, that the 
planes received small arms fire, and that crew members were 
killed by the small arms fire.  The veteran has provided 
similar accounts of these stressors elsewhere in the record, 
although he did not mention witnessing the death of fellow 
crew members at the February 1995 psychiatric examination.  
The ESG was unable to verify any of these stressors.  They 
were unable to confirm that the veteran flew to Vietnam on 
any mission.  In addition, Vietnam was not a location to 
which the veteran's unit flew, and the command history of the 
veteran's unit for the period in question did not show 
flights to Vietnam or deaths due to enemy fire.  Therefore, 
these stressors have not been verified.  

The Board notes that the veteran has recently emphasized that 
his most sigificant stressors occurred in Antarctica and 
while stationed in the United States.  These involved a 
helicopter crash and the investigation of a car crash in 
which a friend was killed.  The command history of the 
veteran's unit confirms that a helicopter crash occurred in 
which two people were killed and four were wounded.  It did 
not confirm that the veteran investigated or was in this 
crash, and no other accidents involving injury or loss of 
life occurred.  Service medical records for this period do 
not show that the veteran was ever examined after the crash, 
and do not mention the accident elsewhere.  At this juncture, 
the Board further notes that the veteran claimed to have been 
in the crash but uninjured in his November 1992 letter, but 
indicated at the February 1995 psychiatric examination that 
he was sent to Antarctica specifically to investigate a 
helicopter crash.  This stressor remains unconfirmed.  

Similarly, the stressor involving the death of a close friend 
in a car accident is also unconfirmed.  The veteran reported 
that this accident occurred in Antarctica at the February 
1995 VA psychological examination, but in November 1995 and 
elsewhere he stated that the accident was in Rhode Island.  
Nevertheless, there is no evidence to confirm that the 
veteran was involved in the investigation of this accident, 
and this stressor is not confirmed.  There was no mention of 
the name of the close friend or other details that could be 
used to verify the incident.  Therefore, as there is no 
credible supporting evidence that the veteran's claimed 
stressors actually occurred, entitlement to service 
connection for PTSD may not be granted.  38 C.F.R. 
§ 3.304(f).


Right Elbow

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When an issue involves 
either medical etiology or medical diagnosis, competent 
medical evidence is required to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91,92 (1993), see also Rucker 
v. Brown, 10 Vet. App. 67 (1997).  

The record indicates that entitlement to service connection 
for a right knee disability was established in a July 1976 
rating decision.  A 10 percent evaluation is currently in 
effect for this disability.  

VA treatment records dated from December 1986 to April 1992 
are contained in the claims folder.  August 1991 records 
include a reference to a right hand injury.  The cause of 
this injury was not noted.  September 1991 records note left 
arm pain.  The veteran reported experiencing a pins and 
needles sensation for the past year.  

The veteran underwent a VA examination in September 1992.  He 
complained that his right arm was sore due to a fall after 
his knee gave out.  

October 1992 VA treatment records state that the veteran had 
fallen on his right knee six months previously, and landed 
against his right arm.  Since that time, he had experienced 
pain in the right elbow that had waxed and waned.  It had 
become more painful in the last few weeks, and the veteran 
was unable to type on a keyboard.  He had a full range of 
motion, but experienced weakness and numbness in his last two 
fingers.  The whole right hand was weaker.  The diagnostic 
impression was right hand grip weaker.  

An undated statement from the veteran concerning his right 
elbow disability is contained in the claims folder.  He said 
that approximately one year ago, his knee had given out while 
he was climbing the stairs.  He tried to catch his fall by 
putting his arm out on the step above him.  The veteran said 
that he began to experience pain in the lateral area of the 
elbow immediately after the fall.  He believed that this 
would be temporary, and did not seek treatment.  However, his 
pain became more severe and extended into the hand.  On his 
next visit to the VA orthopedic clinic, he asked the doctor 
to examine his arm.  The veteran then underwent three months 
of medication and physical therapy.

VA treatment records dated from December 1992 to September 
1993 show that the veteran continued to undergo physical 
therapy for his arm disability.  

The veteran underwent a nerve conduction study of his upper 
extremities in January 1993.  The impression was of abnormal 
prolonged distal latencies of the right ulnar, right median, 
and left median nerves across the wrists.  The comments noted 
that the findings could represent a mild early sensory 
polyneuropathy or mild bilateral carpal tunnel syndrome.

A November 1993 statement from a friend of the veteran who 
states he witnessed the fall is contained in the claims 
folder.  The friend says that the veteran struck his right 
arm on a metal railing during the fall, which caused a deep 
gash.  He adds that the veteran said at the time that the 
fall was caused by his knee.  The friend dated the fall from 
either May 1992 or June 1992. 

VA hospital records from April 1994 reveal that the veteran 
was admitted with a two year history of pain and swelling in 
the right hand, with decreased sensation.  He underwent 
surgery for release of radial tunnel syndrome.  His condition 
at discharge was stable, but the veteran was to keep his arm 
in a sling at all times.  

At a January 1995 VA examination, the veteran stated that he 
had fallen two and a half years earlier.  He claimed that the 
fall was caused when his knee buckled.  He had complained of 
weakness in his right hand grip and decreased sensation since 
that time.  On examination, the muscle strength in the right 
hand was 4/5.  There were mild paresthesias in the right 
index and middle finger.  The diagnoses included status post 
right ulnar injury with mild weakness of the muscles of the 
right hand and mild paresthesias involving the right index 
and middle finger. 

At a hearing before the undersigned member of the Board at 
the RO in September 1998, the veteran testified as to the 
circumstances concerning his injury.  He said that he had 
been carrying bags up some stairs when his knee gave out.  He 
had stuck his right arm against the metal railing as he tried 
to break his fall.  He sought treatment for his injury after 
he began to experience numbness of the right hand.  He was 
unable to lift anything, and spent nearly a year doing 
therapy.  Surgery was eventually required, but he continued 
to experience tingling in the second, middle, and ring 
fingers, with swelling.  See Transcript, page 11.  

Initially, the Board notes that the veteran has submitted a 
well grounded claim for entitlement to service connection for 
a right elbow disability secondary to his service connected 
right knee disability.  The veteran is service connected for 
right knee disability, with manifestations including 
instability.  In addition, the medical records show the 
veteran reported that his right elbow pain was the result of 
a fall due to his right knee.  The evidence further shows 
that the veteran has a current right elbow disability that 
has required surgery.  The Board believes under these 
circumstances, this constitutes evidence of a well grounded 
claim.  Reiber v. Brown, 7 Vet. App. 513 (1995)

However, the Board finds that the evidence does not support 
entitlement to service connection for a right elbow 
disability secondary to a right knee disability.  The Board 
notes that August 1991 VA treatment records include a report 
of a right hand injury.  These records are dated prior to the 
fall that occurred in the spring of 1992 which the veteran 
alleges resulted in his right elbow disability.  The veteran 
did not report a right elbow injury in June 1992, when VA 
treatment records note that he first complained of a fall.  
The veteran subsequently reported his fall by way of history 
to several examiners, but there is no medical opinion 
indicating that the veteran's right arm disability is the 
result of a fall.  The evidence shows that the veteran has 
also reported symptoms affecting his left arm, and the 
January 1993 nerve conduction study noted possible bilateral 
carpal tunnel syndrome.  

Furthermore, the veteran's injury was described in the 
November 1993 statement from his friend as resulting in a two 
inch gash to the arm.  There are no contemporaneous records 
showing treatment for this gash or for any other residuals of 
a fall, nor do any of the VA examination reports note a scar.  
This statement also notes that the witness learned that the 
veteran's knee had buckled from the veteran; the witness did 
not state that he actually saw the knee buckle or even that 
he had seen the fall, but only that he was with the veteran 
at the time of the fall.  In essence, there is no persuasive 
evidence that the claimed right upper extremity disability 
resulted from the fall, and there is evidence to suggest 
alternative sources for the disability.  The preponderance of 
the evidence is against a finding of entitlement to service 
connection for the residuals of a right elbow injury 
secondary to a service connected right knee disability.  

Restoration/Increased Rating

Initially, the Board finds that the veteran's claim for 
restoration is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

A review of the record indicates that entitlement to service 
connection for chondromalacia of the right patella was 
established in a July 1976 rating decision.  A 10 percent 
evaluation was assigned for this disability.  The evaluation 
was increased to 20 percent by an April 1977 Board decision, 
effective from June 1975.

October 1991 records state that the veteran had bilateral 
knee pain, and experienced problems with stair walking and 
giving way.  

The veteran was afforded a VA examination in January 1992.  
He complained that his right knee would go out when climbing 
stairs, and stated that he had recently been incapacitated 
for a week.  

VA treatment records from April 1992 note that the veteran 
complained of locking and giving out.  June 1992 records show 
that the right knee was positive for giving out and locking.  
The veteran had experienced a recent fall.  

Following a January 1992 VA examination, a January 1992 
proposal to reduce the evaluation of the veteran's right knee 
disability from 20 percent to 10 percent was issued.  After 
the veteran was provided with notice of this proposal and an 
opportunity to respond, the evaluation was decreased to the 
current 10 percent level by an October 1992 rating decision, 
effective from January 1993.  

The veteran's right knee disability is evaluated under the 
rating code for other impairment of the knee.  Impairment of 
the knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.  The provisions of 38 C.F.R. §§ 4.40 and 
4.59 concerning additional disability due to pain, weakness, 
excess fatigability, and incoordination are also for 
consideration. 

Under the provisions of 38 C.F.R. § 3.344 (1998), a reduction 
in a rating which has been in effect for a five year period 
or more may not be reduced on the basis of only one 
examination, unless all the evidence of record clearly 
demonstrates material and sustained improvement. 38 C.F.R. § 
3.344.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The Board notes that because the 20 
percent disability evaluation assigned to the veteran's right 
knee disability was in effect for over five years, the 
provisions of 38 C.F.R. § 3.344 must be considered. 

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to 
restoration of a 20 percent rating for the veteran's right 
knee disability is warranted.  The Board notes that the 
October 1992 rating decision which authorized the reduction 
in the veteran's evaluation was based on examination findings 
less complete than the VA examination on which the 20 percent 
evaluation was based.  

When the April 1977 Board decision first assigned the 20 
percent rating to the veteran's right knee disability, this 
evaluation was based on the report of a January 1976 VA 
orthopedic examination.  This examination noted that the 
veteran walked with a limp as a result of his right knee 
disability.  It stated that his ability to squat was reduced 
to about 50 percent of normal due to right knee pain.  The 
examiner noted that the reflexes were absent at both knees.  
Sensation was also tested, and noted to be reduced.  The 
veteran's leg lengths were measured.  Pain to palpation of 
the right knee was noted anteriorly, superiorly, and 
posteriorly.  The knees underwent multiple tests for 
stability.  The McMurray's test was conducted, and noted to 
be positive for pain.  Snapping of the knees was noted.  
Finally, the strength of the right lower extremity was noted 
to be fair to good.  An X-ray study of the right knee 
revealed essentially normal findings.  The diagnoses included 
chondromalacia of the right knee, sensory neuropathy of the 
right lower extremity, and bilateral snapping knee.  

The evidence considered by the October 1992 rating decision 
which reduced the evaluation for the veteran's disability 
included the report of a November 1990 VA examination.  This 
examination did not report findings pertaining to the 
veteran's gait or his ability to squat.  In addition, there 
was no testing conducted for sensation or strength.  The 
October 1992 rating decision also considered the report of a 
January 1992 VA examination.  Again, this examination did not 
report findings pertaining to the strength of the right leg, 
the veteran's ability to squat, reflexes, or sensation.  The 
information concerning pain was also less complete.  
Therefore, the VA examinations on which the reduction to 10 
percent were based are less complete than the original 
January 1976 examination.  

Furthermore, VA treatment records dating from October 1991 to 
April 1992 includes complaints such as problems with stair 
walking, as well as findings of patellar apprehension, knee 
pain, locking, and giving out.  These findings do not clearly 
demonstrate that the veteran's right knee had improved.  The 
reduction in evaluation was based on examinations that were 
not as complete as the examination on which the 20 percent 
rating was based, and as the remaining evidence does not 
clearly show sustained improvement, the reduction in 
evaluation to 10 percent was not proper, and restoration of a 
20 percent evaluation for the veteran's right knee disability 
is merited.  38 C.F.R. § 3.344, 4.71a, Code 5257 (1998). 

The Board has also considered entitlement to an evaluation 
greater than 20 percent for the veteran's right knee 
disability, but entitlement to a higher rating is not 
demonstrated.  

At the January 1992 VA examination, the veteran complained of 
constant pain, locking, giving out, and clicking of his right 
knee.  The examiner stated that the veteran's right knee had 
zero degrees of extension and 100 degrees of flexion.  
(Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II).  His ligaments were normal.  McMurray's sign was 
negative, and there was minimal crepitance on range of motion 
testing.  No instability was noted.  The veteran's pain was 
more consistent with degenerative joint disease than 
chondromalacia patella.  

The veteran underwent an additional VA examination in January 
1995.  He complained of recurrent bilateral knee pain.  On 
examination, there was no joint swelling, and no joint 
deformity.  The veteran had 90 degrees of flexion and 10 
degrees of extension for the right knee.  The diagnoses 
included degenerative osteoarthritis of both knees.  

The Board is unable to find that the evidence supports 
entitlement to an evaluation in excess of 20 percent for the 
veteran's right knee disability.  The veteran's complaints of 
instability have been noted, but the January 1992 VA 
examination found that the veteran's ligaments were normal.  
No instability was discovered at that time.  The rating codes 
pertaining to range of motion of the knee have been 
considered, but these do not provide a basis for an increased 
rating.  38 C.F.R. § 4.71a, Code 5260, 5261.  Finally, the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 have been noted, but 
there is no evidence of weakness, incoordination, 
fatigability, or pain that would equate to severe impairment 
of the right knee.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for the residuals of a 
right elbow injury secondary to a service-connected right 
knee disability is denied.

Entitlement to restoration of a 20 percent evaluation for 
chondromalacia of the right patella is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  




REMAND

The issue of entitlement to an increased rating for a low 
back strain is before the Board.  This disability is 
evaluated under the provisions of 38 C.F.R. § 4.71a, Code 
5295, for lumbosacral strain.  

A review of the record shows that the veteran last underwent 
a VA examination of his back in January 1995.  While the 
examination report contains the range of motion of the lumbar 
spine, it did not include an X-ray study of the lumbar spine, 
and did not address the existence of the symptoms contained 
in Diagnostic Code 5295.  Finally, the examination report did 
not discuss the effects of pain, weakness, incoordination, 
and fatigability, if any, on the veteran's disability.  
Therefore, the Board finds that the veteran should be 
afforded an additional VA examination prior to reaching a 
decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all pertinent records.  
Therefore, in order to assist the veteran in the development 
of his claims, and to afford him due process, the Board 
remands these issues for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
strain since September 1993.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his low back 
strain.  All indicated tests and studies 
for the evaluation of this disability 
should be conducted.  In addition, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's back disability 
including pain, weakness, excess 
fatigability, and incoordination.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated studies are 
to be conducted, including atrophy and 
strength measurements.  The examiner 
should prepare a detailed examination 
report which should be associated with 
the claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a Notice of Disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1998).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


